UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 15-6771


UNITED STATES OF AMERICA,

                  Petitioner - Appellee,

          v.

DALE MOREHOUSE,

                  Respondent - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. W. Earl Britt, Senior
District Judge. (5:14-hc-02180-BR)


Submitted:   May 31, 2016                     Decided:   June 9, 2016


Before KING, THACKER, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Stephen C. Gordon,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant. John Stuart Bruce, Acting United States Attorney, G.
Norman Acker, III, Michael Bredenberg, Assistant United States
Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Dale Morehouse appeals the district court’s order finding

him to be a sexually dangerous person under the Adam Walsh Child

Protection and Safety Act of 2006 (AWCPSA), 18 U.S.C. §§ 4247-

4248 (2012), and civilly committing him to the custody of the

Attorney     General.         On   appeal,        Morehouse     contends       that       the

district court clearly erred when it adopted the opinions and

diagnoses    offered     by    three         Government     experts    over     contrary

testimony by the two experts he called and evidence that he

refrained from committing any sexual offenses while living in

the community between 1993 and 2001.                        We affirm the district

court’s order.

     Under    the   AWCPSA,        a    “sexually     dangerous       person”       may    be

civilly committed following the expiration of his federal prison

sentence.     18 U.S.C. § 4248.              To obtain a commitment order, the

Government had to demonstrate, by clear and convincing evidence,

that Morehouse

     (1) “has engaged or attempted to engage in child
     molestation” in the past, 18 U.S.C. § 4247(a)(5); (2)
     currently “suffers from a serious mental illness,
     abnormality, or disorder”; and (3) as a result of the
     illness, abnormality, or disorder, “would have serious
     difficulty   in   refraining  from   [reoffending]  if
     released,” 18 U.S.C. § 4247(a)(6).

United   States     v.   Hall,         664 F.3d 456,    461    (4th     Cir.     2012)

(ellipsis    omitted).         The      Government     satisfies       the    clear       and

convincing    evidence    standard           by   presenting       “evidence    of     such

                                              2
weight that it produces in the mind of the trier of fact a firm

belief or conviction, without hesitancy, as to the truth of the

allegations sought to be established, [in other words,] evidence

that proves the facts at issue to be highly probable.”                              Id.

(alteration supplied) (quoting Jimenez v. DaimlerChrysler Corp.,

269 F.3d 439, 450 (4th Cir. 2001)).

       Within the context of a civil commitment proceeding, “we

review the district court’s factual findings for clear error and

its legal conclusions de novo.”                  Id. at 462.         “A finding is

‘clearly erroneous’ when although there is evidence to support

it, the reviewing court on the entire evidence is left with the

definite and firm conviction that a mistake has been committed.”

Id. (quoting United States v. United States Gypsum Co., 333 U.S.
364, 395 (1948)).           Where a district court’s factual findings

were the result of witness credibility determinations “we give

even   greater     deference    to   the       trial    court’s    findings.”       Id.

(internal quotation marks omitted).                    This deference is further

heightened   when     the    credibility        determination       stems    from   the

district    court’s    evaluation       of     conflicting        expert    testimony.

Id.

       Morehouse concedes that the Government satisfied the first

requirement for commitment, stated in 18 U.S.C. § 4247(a)(5),

but    challenges     the    district      court’s       determinations      that   it

satisfied    the    second     and   third      requirements       for     commitment,

                                           3
stated in 18 U.S.C. § 4247(a)(6).                 Having reviewed the record we

are not left with the “definite and firm conviction” that the

district court improperly credited the opinions and diagnoses

offered by the three Government experts.

     Grounding their diagnoses in the guidelines established by

the Diagnostic and Statistical Manual of Mental Disorders, 5th

Edition (DSM-V), the Government’s experts provided the district

court ample basis to conclude that Morehouse suffered from a

“serious     mental       illness,   abnormality,          or     disorder.”        While

Morehouse’s       experts      disagreed,       their    opinions     were    based,     in

part,   on    discounting         Morehouse’s           self-reporting       of    sexual

fantasies     while       in    prison.          One     of     Morehouse’s       experts

acknowledged that if Morehouse actually experienced the sexual

fantasies     he    self-reported,        such     would        be   indicative     of   a

“serious     mental    illness,      abnormality,          or    disorder.”        Having

observed Morehouse’s testimony and the conflicting statements of

the various experts regarding the veracity of Morehouse’s self-

reported sexual fantasies, the district court was in the best

position     to    make    a    credibility       determination        as    to   whether

Morehouse experienced those sexual fantasies.                        Accordingly, the

district court was also in the best position to determine if the

Government        presented      clear      and     convincing         evidence      that

Morehouse suffers from a “serious mental illness, abnormality,

or disorder.”

                                            4
       Turning to the third requirement, the Government experts’

reliance on the evaluation criteria from the STABLE 2007, the

Structured      Risk     Assessment-Forensic            Version      (SRA-FV),         and   the

Psychopathy Checklist provided the district court ample basis to

conclude       that     Morehouse,       if        released,    would           have   serious

difficulty       in    refraining       from       reoffending.            In    contrast     to

Morehouse’s       contention          that    his     prior     eight       years      in    the

community without committing a sexual offense demonstrated that

he     would     not      have        serious        difficulty       refraining             from

reoffending, one of the Government’s experts testified that to

qualify    as    a     protective      factor        under    the    SRA-FV       manual,      an

individual must live in the community for 10 to 15 years without

reoffending.          Furthermore, the Government experts provided the

district court a reasonable basis to conclude that Morehouse’s

sexual     misconduct       in    the        highly    structured          environment         of

prison, as well as his possession of certain pictures in prison,

were    more    indicative       of     the     difficulty      he    would        have      with

respect to reoffending than was his ability to not reoffend over

10 years earlier.          Finally, although Morehouse contends that the

district court placed too much emphasis on his withdrawal from a

sex offender treatment program in prison, this was but one of

many    factors        relied    on    by     the     Government      experts          and   the

district court.          Therefore, we are unable to conclude that the

district       court    clearly       erred     in    finding       that    Morehouse,        if

                                               5
released,     would    have    serious      difficulty       refraining        from

reoffending.

     Accordingly,      we   affirm    the   district    court’s      order.      We

dispense    with     oral   argument    because       the    facts    and     legal

contentions    are    adequately     expressed   in    the   materials      before

this court and argument would not aid the decisional process.



                                                                        AFFIRMED




                                       6